[VOYA LAW DEPARTMENT STATIONERY] May 30 , 2014 EDGAR U.S. Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, D.C. 20549 RE: Form S-3 Initial Registration ING USA Annuity and Life Insurance Company Dear Commissioners: This filing is the initial filing of the Registration Statement on Form S-3 (the “Registration Statement”) pertaining to the offering of flexible premium deferred combination variable and fixed annuity contracts (the “Contracts”) by ING USA Annuity and Life Insurance Company (the “Company”). The offering of the Contracts will be made on a continuous basis pursuant to Rule 415 of the Securities Act of 1933. A filing fee in the amount of $128.80 for registration of shares was remitted by wire transfer through the FEDWIRE system on May 23, 2014. Please see Fed Reference Number: 0523B1QGC01C006893. The Registration Statement relates only to the fixed indexed portion of the Contracts. A separate registration statement pertaining to the variable portion of the Contracts was filed on Form N-4 by Separate Account B of the Company, File No. 333-196391 (as filed on May 30 , 2014, accession no. 0000836687-14-000183). Both registration statements will contain an identical prospectus and accordingly, we respectfully request selective review of the Registration Statement. Please call or email me at (610) 425-3447 or nicholas.morinigo@us.ing.com with questions or comments. Sincerely, /s/ Nicholas Morinigo Nicholas Morinigo Counsel ING USA Annuity and Life Insurance Company 1475 Dunwoody Drive West Chester, PA 19380-1478 Tel: 610-425-3447 Fax: 610-425-3520
